                                   1

                                   2

                                   3

                                   4

                                   5                                    UNITED STATES DISTRICT COURT
                                   6                                NORTHERN DISTRICT OF CALIFORNIA
                                   7
                                        LEONARD JAMES FOX,
                                   8                                                     Case No. 18-07221 BLF (PR)
                                                          Plaintiff,
                                   9                                                     ORDER DENYING MOTION AS
                                                  v.                                     MOOT
                                  10

                                  11    T. URIBE, et al.,
                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13                                                     (Docket No. 10)
                                  14

                                  15           Plaintiff, a state prisoner, filed a pro se civil rights complaint pursuant to 42 U.S.C.

                                  16   § 1983 against officers and medical personnel at Salinas Valley State Prison (“SVSP”).

                                  17   After an initial screening on April 3, 2019, the Court dismissed the complaint with leave to

                                  18   amend for Plaintiff to attempt to correct several deficiencies. (Docket No. 8.) On May 10,

                                  19   2019, Plaintiff filed a motion for an extension of time to file an amended complaint,

                                  20   (Docket No. 9), which the Court granted on May 17, 2019, such that Plaintiff currently has

                                  21   until June 17, 2019, to file an amended complaint. (Docket No. 11.) Accordingly,

                                  22   Plaintiff’s second motion for an extension of time, which was filed a few days after the

                                  23   first motion, is DENIED as moot. (Docket No. 10.)

                                  24           This order terminates Docket No. 10.

                                  25           IT IS SO ORDERED.

                                  26           May 24, 2019
                                       Dated: _____________________                       ________________________
                                                                                          BETH LABSON FREEMAN
                                  27                                                      United States District Judge
                                       Order Denying M. as Moot
                                  28   PRO-SE\BLF\CR.18\07221Fox_mot.moot
